DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/10/2022 has been entered.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (US Patent 3,886,234) as evidenced by PVC (Wikipedia, last edited on July 29, 2021).
Ishihara et al. disclose a laminate comprising a PVC resin, and plasticizer to be pressed onto a rigid polyvinyl chloride resin, wherein the bonded laminate was found to be difficult to peel off by hand due to its extremely strong adhesion (reads on cohesive failure) (Example 43).  Claim 33 recites “An article comprising a layer comprising polyvinyl halide and plasticizer; and a rigid substrate …”.  This claim does not exclude other material in between the layer and the substrate, thus, Ishihara can still reject claims 33-38.
Claims 34 and 35 are inherent property.
The limitations of claims 36 can be found in Ishihara et al. at Example 43, where it discloses the PVC.
The limitations of claim 37 can be found in Ishihara et al. at Example 43, where it discloses the degree of polymerization of 1000 (molecular weight of 62000).
The limitations of claim 38 can be found in PVC at page 3, where it discloses that about 80% of production involves suspension polymerization.

Allowable Subject Matter

6.	Claims 1-15, 17-19, 21-32, 39 and 40 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hawrylko et al. (US 2003/0176544).
Hawrylko et al. disclose a composition comprising a PVC resin having an inherent viscosity from 0.45 to 1.5, Carribbean calcium carbonate, and plasticizer (claim 1, [0020]).	 
	Thus, Hawrylko et al. do not teach or fairly suggest the claimed polymer compound, comprising polyvinyl halide having an inherent viscosity of less than about 0.9, … wherein the plasticizer is present in an amount of at least about 20 weight parts per hundred weight parts of polyvinyl halide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762